internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-101873-02 date date estate decedent d1 a b dear this letter responds to a letter dated date submitted by the authorized representative of estate requesting rulings under sec_691 of the internal_revenue_code the information submitted states that decedent died on d1 decedent’s estate included four contracts represented as being annuities described in sec_403 and three individual_retirement_accounts iras represented as being qualified iras described in sec_408 decedent was also the beneficiary of a custodial_account held in the name of the decedent’s late spouse represented as being an account described in sec_403 these accounts are collectively known as the retirement accounts decedent named estate as the beneficiary of all of the retirement accounts except for the custodial_account of which decedent was the beneficiary of which the estate is the successor beneficiary article second of decedent’s will left decedent’s estate after payment of debts funeral and burial expenses and costs of administration a to named charities each of which is represented as being an organization described in sec_501 and a public charity within the meaning of sec_509 and and b to named individuals or their issue if any of the named individuals should predecease decedent plr-101873-02 article fourth section provides that decedent’s executor shall have the power to make distributions in cash or in_kind including non pro-rata distributions of undivided interests in property at such values as the executor shall determine to make any income_tax elections concerning in-kind distributions and in making such distributions the executor may allocate assets to a particular beneficiary without regard to the basis of such assets decedent’s executor represents that this language is valid under state law an interim distribution of cash was made to the estate’s individual beneficiaries no distribution has been made to the charities therefore the fraction of the remaining estate assets to which the charities are entitled is slightly in excess of a the current value of the retirement accounts as a percentage of the estate is approximately a the executor of estate proposes to assign its beneficial interests in the retirement accounts to the charities in satisfaction of their respective shares of the estate if the value of the retirement accounts exceeds the charities’ aggregate share of the estate a partial assignment will be made with respect to one of the retirement accounts so that each charity receives only the value to which it is entitled with the excess allocated to the individual beneficiaries it is contemplated that the charities will then cause the retirement accounts to be distributed to them the executor of the estate requests a ruling that the proposed assignment of the retirement accounts in satisfaction of their percentage shares of the estate will not cause either the estate or any of the individual beneficiaries to have taxable_income nor will it be taken into account in the computation of the estate’s distributable_net_income dni for the taxable_year of the assignment the charities will realize income_in_respect_of_a_decedent ird by reason of the distributions to them from the retirement accounts assigned to them but such income will not be taxable by reason of the charities’ exempt status under sec_501 sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includable in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right plr-101873-02 sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includable in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is income_in_respect_of_a_decedent under sec_691 that is includable in the gross_income of the beneficiary for the tax_year the distribution is received sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_691 provides that the right to receive an amount of income_in_respect_of_a_decedent shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includable in gross_income shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such income sec_1_691_a_-4 provides that if the estate of a decedent or any person transmits the right to income_in_respect_of_a_decedent to another who would be required by sec_691 to include such income when received in his gross_income only the transferee will include such income when received in his gross_income sec_1_691_a_-4 provides that if a right to income_in_respect_of_a_decedent is transferred by an estate to a specific or residuary legatee only the specific or residuary legatee must include such income in gross_income when received plr-101873-02 based solely on the facts and representations submitted we conclude that the assignment of the retirement accounts in satisfaction of their percentage shares of the estate will not cause either the estate or any of the individual beneficiaries to have taxable_income nor will the assignment cause any amounts to be taken into account in the computation of the estate’s dni for the taxable_year of the assignment the charities will realize income_in_respect_of_a_decedent by reason of the distributions to them from the retirement accounts assigned to them to the extent of the value of the retirement accounts as of d1 but such income will not be taxable by reason of the charities’ exempt status under sec_501 except as set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to the qualification of the retirement accounts under sec_403 and sec_408 or of the charities under sec_501 and sec_509 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to estate’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
